— In a proceeding pursuant to CPLR article 78 inter alia to review administrative actions and determinations of the respondent City of Yonkers (City) in imposing its real property taxes for the fiscal years 1973-1974 and 1974-1975, which determinations also resulted in the calculation of the 1974 and 1975 County of Westchester (County) real property taxes, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated July 3, 1975, which dismissed the petition. Judgment affirmed, without costs. This proceeding was instituted by a notice of petition dated March 17, 1975. On May 31, 1973 and June 8, 1974 the respondent City, acting through its city council, confirmed and assessed the taxes embraced in its assessment rolls, which included taxes on petitioner, for the city fiscal years July 1, 1973-June 30, 1974 and *589July 1, 1974-June 30, 1975, respectively. These determinations were also used by the City as the bases for computing the taxes owed by petitioner to the County for its tax years 1974 and 1975. (The City acts as the collecting agent for the County.) Petitioner was aware of these determinations. The instant proceeding was therefore commenced more than four months after the Yonkers City Council’s determinations of May 31, 1973 and June 8, 1974 and was time barred by the applicable Statute of Limitations (CPLR 217). On appeal, petitioner relies on section C 8-5 of the City Charter of the City of Yonkers to support its position that the proceeding herein was timely brought. That section provides: "The City Council may correct, cancel or remit any tax believed by it to have been erroneously assessed, and may remit, cancel or adjust the interest or penalty on any such tax, but it shall have no power to alter any valuations made by the City Assessor.” According to petitioner, this section provided it with an independent administrative remedy for securing a refund for a tax erroneously placed on exempt property. On January 20, 1975 petitioner submitted a supplemental petition to the city council for a refund; on January 28, 1975, the city council referred the petition to the Corporation Counsel, who advised the city council, by a memorandum dated January 28, 1975, that the council was "powerless to grant [petitioner] Cromwell Towers the relief it seeks.” While the record does not disclose how and when petitioner was apprised of the contents of that memorandum or whether the city council adopted the views set forth therein, petitioner contends that this legal opinion is, at best, the earliest official action taken by the City on its petition. It therefore contends that the article 78 proceeding was commenced within the four-month period prescribed by CPLR 217. We disagree. Even were we to accept petitioner’s argument, it is our view that it was guilty of laches in first making its application to the Yonkers City Council on January 20, 1975, 22 months and 9 months, respectively, after the determinations of the City Council of May 31, 1973, and June 8, 1974 (see, Austin v Board of Higher Educ. of City of N. Y, 5 NY2d 430, 442). Finally, the record indicates that petitioner had submitted a similar petition to the city council on October 17, 1974 which was marked "filed” by the council at its meeting of October 22, 1974. The record further indicates that, in November, 1974, petitioner sent the Yonkers Corporation Counsel a draft of a proposed petition in an article 78 proceeding wherein petitioner acknowledged that the city council had denied the relief sought in its petition of October 17, 1974. This acknowledgment could only have referred to the city council’s action of October 22, 1974 in "filing” the petition. Nevertheless, petitioner did not institute an article 78 proceeding to review that action until almost five months later, after the applicable Statute of Limitations (CPLR 217) had run. Instead, it tried to extend its time to institute the article 78 proceeding by filing a supplemental petition with the Yonkers City Council on January 20, 1975. Accordingly, the proceeding herein was properly dismissed.